 
 
I 
108th CONGRESS 2d Session 
H. R. 5244 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Evans (for himself, Mr. Filner, Mr. Gutierrez, Ms. Corrine Brown of Florida, Mr. Rodriguez, Mr. Michaud, Ms. Hooley of Oregon, Mr. Strickland, Mr. Udall of New Mexico, Mrs. Davis of California, Ms. Herseth, Mr. Baird, Mr. Kennedy of Rhode Island, Mr. Emanuel, Mr. Stenholm, Ms. Bordallo, Mr. Langevin, Mr. Faleomavaega, Mr. Abercrombie, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve programs for the identification and treatment of Post-Traumatic Stress Disorder in veterans and members of the Armed Forces, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Comprehensive Assistance for Veterans Exposed to Traumatic Stressors Act of 2004. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definition 
Title I—Veterans of Past Deployments 
Sec. 101. Extension of eligibility for readjustment counseling services for Vietnam-era veterans 
Title II—Military Issues 
Sec. 201. Department of Veterans Affairs-Department of Defense Health Care Sharing Incentive Fund 
Sec. 202. Collection of aggregate data from pre- and post-deployment health assessments 
Sec. 203. Telemedicine support for front-line Department of Defense providers 
Title III—Prevention, Early Detection, and Treatment for Returning Troops 
Sec. 301. Study to identify factors that decrease the likelihood of the development of chronic PTSD despite combat exposure 
Sec. 302. Extension of period of enhanced eligibility for VA health services for veterans who served in combat theater of operations 
Sec. 303. Department of Veterans Affairs to participate in all demobilizations and Transitional Assistance Program activities 
Sec. 304. Educational materials 
Sec. 305. Demonstration project to station Department of Veterans Affairs psychologists and psychiatrists at major demobilization sites and military treatment facilities 
Sec. 306. Model care plan for integrated mental health and a primary care model for PTSD practice 
Sec. 307. Performance measures for Department of Veterans Affairs health care administrators 
Title IV—Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health 
Sec. 401. Establishment of Council 
Sec. 402. Duties of Council 
Title V—Capacity Building in Department of Veterans Affairs 
Sec. 501. Plan for expansion of Department of Veterans Affairs system to expand access to specialized PTSD care 
Sec. 502. Additional Department of Veterans Affairs resources 
Title VI—Family Therapy  
Sec. 601. Eligibility period for counseling and bereavement counseling 
Title VII—Educational Initiatives 
Sec. 701. Training program for health-care providers 
Sec. 702. Curriculum and protocols for cross-training of Department of Veterans Affairs clinicians 
Sec. 703. Publication of state-of-the-art PTSD diagnosis and treatment 
Sec. 704. Protocols for pain management for PTSD and war-related pain 
Sec. 705. Case management techniques for VA PTSD clinicians 
Title VIII—National Steering Committee on PTSD Education 
Sec. 801. National Steering Committee 
Sec. 802. Funding support for National Center for PTSD 
Sec. 803. Continuing education to mental health providers 
Sec. 804. Web-based curriculum to sponsor clinician training initiatives 
Title IX—Benefits 
Sec. 901. Identification of deficiencies in PTSD disability examinations 
Sec. 902. Criteria for determining medical conditions associated with PTSD 
Title X—Public Awareness 
Sec. 1001. Public awareness program 
Sec. 1002. Web site and materials for general campaign of awareness of PTSD  
2.DefinitionIn this Act, the term PTSD means post-traumatic stress disorder. 
IVeterans of Past Deployments 
101.Extension of eligibility for readjustment counseling services for Vietnam-era veteransSection 1712A(a)(1)(B)(ii) of title 38, United States Code, is amended by striking January 1, 2004 and inserting January 1, 2009.  
IIMilitary Issues 
201.Department of Veterans Affairs-Department of Defense Health Care Sharing Incentive Fund 
(a)In generalThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly take such steps as necessary to implement the proposal of the Center for the Study of Traumatic Stress at the Uniformed Services University of the Health Sciences for a Department of Veterans Affairs-Department of Defense Health Care Sharing Incentive Fund. 
(b)Telecommunications supportAs part of the implementation of such proposal, the two Secretaries shall provide for a system of telecommunications to support the following: 
(1)Continuing education and support for front-line (forward-deployed) providers of health-care services. 
(2)Enhanced treatment capacity for addressing acute episodes of PTSD. 
202.Collection of aggregate data from pre- and post-deployment health assessments 
(a)Data collectionThe Secretary of Defense shall take appropriate steps to assist the Secretary of Veterans Affairs with the collection of data from pre- and post-deployment health assessments of members of the Armed Forces that may be relevant for identification and treatment of PTSD. 
(b)Consent formsThe Secretary of Defense shall develop forms to obtain the written consent of members of the Armed Forces to allow the Department of Veterans Affairs to collect data contained on pre-deployment and post-deployment health assessment forms with relevant treatment information concerning PTSD from those members of the Armed Forces to be discharged or demobilized within 90 days. Such forms shall be developed within 60 days of the date of the enactment of this Act. 
(c)Preventative maintenance post-deployment intervention 
(1)In generalThe Secretary of Veterans Affairs shall conduct routine preventative maintenance intervention for all members of the Armed Forces returning from deployment in a combat theater. Such intervention shall be conducted between 90 and 180 days after such members return from such deployment. 
(2)PersonnelFor purposes of such intervention, the Secretary of Veterans Affairs may use staff of the Department of Veterans Affairs, including readjustment counseling staff, or persons trained by the Department of Veterans Affairs, including volunteers from military unit associations, veteran service organizations, or other nonprofit organizations. 
(3)SizeSuch intervention shall be conducted with no more than 6 returning servicemembers at a time. 
(4)PurposeThe purpose of such intervention shall be the following: 
(A)To identify and distinguish symptoms of “common” acute stress reactions from those of chronic and severe post-traumatic stress disorder.  
(B)To discuss concerns of combat personnel and those expressed by their family members. 
(C)To refer returning servicemembers to appropriate services, as necessary. 
(D)To disseminate educational materials about PTSD to servicemembers. 
(E)To provide follow-up educational materials by mail to family members. 
(d)Identification of Substance Use DisordersThe Secretary of Defense shall add questions to pre-deployment and post-deployment screens to assist in identification of existing or potential substance use disorders among members of the Armed Forces. 
(e)Substance use disorder treatment protocolsThe Secretary of Defense shall develop appropriate substance use disorder treatment protocols for assistance in combat areas of operations and on return to the United States. 
203.Telemedicine support for front-line Department of Defense providersThe Secretary of Defense shall, in conjunction with the Secretary of Veterans Affairs, establish a program to provide telemedicine support to Department of Defense health-care providers in combat theaters. Such telemedicine support shall include real-time access to clinical specialty support, Web-based information on state-of-the-art protocols for the treatment and diagnosis of PTSD, and educational programs concerning PTSD.  
IIIPrevention, Early Detection, and Treatment for Returning Troops 
301. Study to identify factors that decrease the likelihood of the development of chronic PTSD despite combat exposure 
(a)StudyThe Secretary of Veterans Affairs shall provide for a study, to be conducted by an entity other than the Department of Veterans Affairs and the Department of Defense, to identify factors that decrease the likelihood of the development of chronic post-traumatic stress disorder (PTSD) in servicemembers and veterans who have had combat exposure, including exposure to guerilla warfare. 
(b)ReportThe Secretary shall provide for the entity conducting the study under subsection (a) to submit a report on the results of the study to the Secretary and the Congress not later than one year after the date of the enactment of this Act.  
302.Extension of period of enhanced eligibility for VA health services for veterans who served in combat theater of operationsSection 1710(e)(3)(C) of title 38, United States Code, is amended by striking 2 years and inserting 5 years. 
303.Department of Veterans Affairs to participate in all demobilizations and Transitional Assistance Program activities 
(a)In generalThe Secretary of Defense shall provide for the Secretary of Veterans Affairs to participate in all demobilization and Transitional Assistance Program activities conducted within the Department of Defense so as to enhance the capability of the Secretary of Veterans Affairs to identify risk factors for development of chronic PTSD. 
(b)Homelessness risk awarenessIn any activity referred to in subsection (a), the Secretary of Defense and the Secretary of Veterans Affairs shall provide information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness. 
304.Educational materialsThe Secretary of Veterans Affairs shall develop educational materials concerning PTSD for members of the Armed Forces returning from deployments in combat theaters and their family members. The Secretary of Defense shall assist in making those materials available to such members and family members. 
305.Demonstration project to station Department of Veterans Affairs psychologists and psychiatrists at major demobilization sites and military treatment facilities 
(a)Demonstration projectThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly provide for the conduct of a demonstration project under which Department of Veterans Affairs psychologists and psychiatrists are stationed at major demobilization sites and military treatment facilities. 
(b)PurposeThe purposes of the demonstration project shall be as follows: 
(1)Identify, on an aggregate level, need for mental health services among active-duty, Reserve, and National Guard members. 
(2)Provide such services or refer members for necessary services. 
(3)Advise servicemembers of the need for continuous services. 
(4)Identify the obstacles servicemembers have in seeking appropriate mental health care. 
(c)FundingThere is authorized to be appropriated such sums as may be necessary for each of fiscal years 2005, 2006, and 2007 for the conduct of the demonstration project. Amounts for the conduct of the project shall be provided equally by the Secretary of Veterans Affairs and the Secretary of Defense. 
(d)ReportThe Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report providing the results of the demonstration project. The report shall be submitted not later than 18 months after the date of the enactment of this Act. 
306.Model care plan for integrated mental health and a primary care model for PTSD practice 
(a)Model care planThe Secretary of Veterans Affairs shall develop and implement a “model care” plan for integrated mental health and primary care model for PTSD practice. The plan shall be implemented at three sites selected by the Secretary. 
(b)PurposeThe purpose of the model care plan shall be as follows: 
(1)Develop training protocols for involved clinicians. 
(2)Identify medical conditions which may be associated with PTSD. 
(3)Identify “best practices” for treatment of PTSD. 
(4)Disseminate results to the Veterans Health Administration and the Veterans Benefits Administration of the Department of Veterans Affairs. 
(c)AuthorizationThere is authorized to be appropriated for the purposes of subsection (a) the amount of $1,000,000 for each of fiscal years 2005, 2006, and 2007. 
307.Performance measures for Department of Veterans Affairs health care administrators 
(a)Performance measuresThe Secretary of Defense and the Secretary of Veterans Affairs, acting through the Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health established under section 401, shall develop performance measures for Department of Veterans Affairs regional health-care directors (referred to as VISN directors) and Department of Defense TRICARE regional managers to ensure the appropriate deployment of resources to implement the Iraq war clinical practice guidelines. 
(b)Use of performance measuresThe performance measures under subsection (a) shall be designed to assess— 
(1)access and availability of PTSD treatment for servicemembers returned from deployment in a combat theater; and 
(2)implementation of the Iraq War Clinical Practice Guidelines. 
IVDepartment of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health 
401.Establishment of CouncilThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish a council to be known as the Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health. The council shall be composed of leadership of the two departments in the areas of mental health, PTSD, substance abuse, and military sexual trauma. The council shall be established not later than 120 days after the date of the enactment of this Act. 
402.Duties of Council 
(a)DutiesThe Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health shall have the following duties: 
(1)Review of the continuum of care between the Department of Defense and the Department of Veterans Affairs for mental health, PTSD, substance abuse, and military sexual trauma.  
(2)Identification of gaps in the treatment capability of the health-care systems of the Department of Defense and Department of Veterans Affairs for mental health, PTSD, substance abuse, and military sexual trauma and expected gaps in such continuum, with emphasis on access to services in rural areas, to meet the expected demand from current users and servicemembers returning from Operation Iraqi Freedom and Operation Enduring Freedom and other deployments. 
(3)Promotion, within both systems, of an educational program to implement the jointly developed Iraq War Clinical Practice Guidelines. 
(4)Development of outcome monitors and quality improvement instruments to ensure that internal policy regarding PTSD is implemented (including TRICARE and VISN directors’ performance measures under section 307).  
(5)Recommendation of policies to reduce the stigma associated with the seeking of mental health care by active-duty, Reserve, and National Guard members. 
(6)Identification of the highest post-deployment mental health research priorities for the two departments. 
(7)Communications to inform active-duty servicemembers and veterans of matters relating to PTSD. 
(8)Meet at least annually with stakeholder groups comprised of veterans, veterans service organizations, and family members of veterans receiving care from the Department of Veterans Affairs mental health programs, and mental health associations. 
(b)ReportThe Council shall prepare a report based on the reviews under paragraphs (1) and (2) of subsection (a) to identify the necessary resources to create or enhance PTSD treatment capabilities. The report shall be made available to the Secretary of both Departments for comment. The Secretaries shall indicate recommendations in which they concur or disagree and include specific plans for implementation of any recommendations accepted. The report, with the comments and recommendations of the two Secretaries shall be submitted to the Committees on Veterans’ Affairs and the Committees on Armed Services of the Senate and House of Representatives not later than one year after the date of the enactment of this Act. The report shall include priority listing of sites which require investments according to the greatest perceived need for PTSD services. 
VCapacity Building in Department of Veterans Affairs 
501.Plan for expansion of Department of Veterans Affairs system to expand access to specialized PTSD careBased upon the report under section 402(b), the Secretary of Veterans Affairs shall develop a plan for the Department of Veterans Affairs to expand access to specialized PTSD care through— 
(1)Readjustment Counseling Service centers operated under section 1712A of title 38, United States Code; 
(2)community-based outpatient clinics; and 
(3)telemedicine. 
502.Additional Department of Veterans Affairs resourcesIn order to improve access to mental health services, the Secretary of Veterans Affairs shall provide the following: 
(1)100 additional full-time equivalent employees to Readjustment Counseling Service outstations. 
(2)A PTSD Clinical Team at every medical center of the Veterans Health Administration. 
(3)A family therapist at each Vet Center. 
(4)A PTSD Coordinator in each regional network referred to as a Veterans Integrated Service Network (VISN ) whose duties shall include— 
(A)development of plans for meeting PTSD treatment needs consistent with the report under section 402(b); 
(B)assurance of implementation of clinical practice guidelines throughout the VISN;  
(C)liaison among all health-care sites in the VISN and the Department Central Office on matters relating to PTSD. 
(5)A PTSD coordinator in each regional office of the Readjustment Counseling Service whose duties shall include liaison with regional office staff and medical centers for veterans seeking service-connection for PTSD. 
VIFamily Therapy  
601.Eligibility period for counseling and bereavement counselingThe Secretary of Veterans Affairs may provide counseling to the immediate family members of veterans with service-connected disabilities and bereavement counseling to the immediate family members of members of the Armed Forces who are killed in action for up to one year after the initial services are delivered to eligible family members. 
VIIEducational Initiatives 
701. Training program for health-care providersThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop a broad training program for all health-care providers in the Department of Veterans Affairs and the Department of Defense to familiarize those providers with mental health-care issues that are likely to arise among persons deployed to combat theaters during the five years after such a deployment. 
702.Curriculum and protocols for cross-training of Department of Veterans Affairs cliniciansThe Secretary of Veterans Affairs shall develop a curriculum and required protocols for cross-training to allow the following clinicians of the Department of Veterans Affairs to screen for PTSD and, as appropriate, provide information and appropriate referral: 
(1)Primary care providers. 
(2)Practitioners assigned as Gulf War points-of-contact. 
(3)Clinicians assigned as case managers. 
703.Publication of state-of-the-art PTSD diagnosis and treatmentThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop a plan for the production and dissemination of publications to advise clinicians on state-of-the-art PTSD diagnosis and treatment, including any medical conditions associated with PTSD.  
704.Protocols for pain management for PTSD and war-related painThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop protocols for pain management for PTSD and war-related pain. 
705.Case management techniques for VA PTSD cliniciansThe Secretary of Veterans Affairs shall assist in development of case management techniques for PTSD clinicians of the Department of Veterans Affairs. 
VIIINational Steering Committee on PTSD Education 
801.National Steering Committee 
(a)EstablishmentThere is a National Steering Committee on PTSD Education, to be appointed by the joint council established under title IV. The committee shall be comprised of mental health and other health professionals and health educators involved in the care of veterans of current deployments. 
(b)PurposeThe committee shall review training protocols for health-care providers and plans for dissemination of educational materials to veterans, their families, and other relevant parties and shall identify the resources available to provide for these purposes. 
(c)MeetingsThe committee shall meet at least once annually. 
802.Funding support for National Center for PTSDThere is authorized to be appropriated to the Secretary of Veterans Affairs for the National Center for PTSD to assist in carrying out a joint educational initiative with the Uniformed Services University of the Health Sciences the amount of $5,000,000 for each of the fiscal years 2005 through 2014. 
803.Continuing education to mental health providersThe National Steering Committee established under section 801 shall provide continuing education to mental health providers in the Department of Veterans Affairs and the Department of Defense. 
804.Web-based curriculum to sponsor clinician training initiativesThe National Steering Committee established under section 801 shall develop a Web-based curriculum to sponsor clinician training initiatives.  
IXBenefits 
901.Identification of deficiencies in PTSD disability examinations 
(a)Identification of deficienciesThe Secretary of Veterans Affairs shall establish a protocol to identify deficiencies in compensation and pension examinations conducted by the Secretary to determine if a veteran has PTSD and, if the veteran is determined to have PTSD, the degree of disabilty associated with that diagnosis. 
(b)PlanBased upon the identification of deficiencies pursuant to subsection (a), the Secretary shall establish and implement a plan for addressing those deficiencies.  
902.Criteria for determining medical conditions associated with PTSDThe Secretary of Veterans Affairs shall develop— 
(1)criteria for determining which medical conditions are as likely as not to be associated with PTSD; and 
(2)standards for determining when secondary service-connection should be granted for those conditions. 
XPublic Awareness 
1001.Public awareness programThe Secretary of Veterans Affairs shall conduct an aggressive, comprehensive outreach program to enhance the awareness of veterans, and the public in general, of the symptoms of PTSD and of the services available for veterans with those symptoms. The Secretary of Defense shall provide the Secretary of Veterans Affairs with such assistance as may be required for the purposes of such program. To the extent practicable, the program shall be conducted through the joint council established under title IV. 
1002.Web site and materials for general campaign of awareness of PTSDAs part of the program under this title, the Secretary of Veterans Affairs shall develop and continually update a Web site and materials, including pamphlets, news releases, fact sheets, and other materials, for the purposes of a general campaign of awareness of post-traumatic stress disorder. 
 
